Citation Nr: 1706965	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  13-10 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for Chiari malformation, claimed as secondary to right shoulder and cervical spine disabilities.

2. Entitlement to an initial rating higher than 30 percent for generalized anxiety disorder prior to October 18, 2013; higher than 50 percent from October 18, 2013, to August 21, 2015; and, higher than 70 percent thereafter.

3. Entitlement to an initial rating higher than 30 percent for right upper extremity radiculopathy prior to August 21, 2015, and 40 percent thereafter.

4. Entitlement to an initial rating higher than 20 percent for left upper extremity radiculopathy prior to August 21, 2015, and 30 percent thereafter.

5. Entitlement to rating higher than 10 percent for cervical spine degenerative disc disease prior to April 23, 2010, and 20 percent thereafter.

6. Entitlement to a rating higher than 20 percent for right shoulder tendonitis.

7.  Entitlement to an initial rating higher than 30 percent for headaches for the period prior to August 21, 2015.

8.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from May 1999 to November 2000.

This appeal to the Board of Veterans' Appeals (Board) is from July 2010, September 2010, and February 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In March 2015, the Board remanded these claims to clarify the Veteran's desire for a personal hearing, and so a Statement of the Case (SOC) could be issued in regard to the rating assigned to the Veteran's headaches.

In May 2016, the Board remanded these claims to schedule and hold a personal hearing before a VLJ, which occurred in November 2016.  During the hearing, the Veteran orally withdrew from consideration his claims for increased ratings for his cervical spine disability and right shoulder disability, for increased initial ratings for his right and left radiculopathy, and for service connection of Chiari malformation.  These claims will be dismissed in this decision.

The Board notes the Veteran filed a notice of the disagreement (NOD) to the rating that was initially assigned to his headaches in the February 2013 rating decision.  In the Board's March 2015 remand, this claim was remanded for an SOC to be issued, which did not occur.  Rather, the rating assigned to his headaches was raised to 50 percent in a January 2016 rating decision.  However, this increased rating was not assigned for the entire period on appeal; therefore, the issue is still pending.  In the May 2016 remand, the Board noted that the SOC had not been issued, although it appeared that the RO was taking the appropriate steps to have it issued.  Here, the Board notes that the SOC has still not been issued, and therefore this matter will be remanded again for that purpose.  Manlincon v. West, 12 Vet. App. 238 (1999).

In this decision, the Board is granting a higher initial 70 percent rating for generalized anxiety disorder for the entire period on appeal.  He is also being granted a TDIU starting from March 2011.  The issue of the rating assigned to his headaches is REMANDED to the Agency of Original Jurisdiction (AOJ) for issuance of an SOC.


FINDINGS OF FACT

1.  The Veteran's generalized anxiety disorder has manifested with social and occupational impairment with deficiencies in most areas for the entire period on appeal.  

2.  The Veteran's generalized anxiety disorder has limited him to marginal employment since March 29, 2011.

3.  The Veteran has a total rating assigned to his generalized anxiety disorder, and his other disabilities' combined rating exceeds 60 percent.  

4.  In November 2016, the Veteran indicated at his hearing that he wished to withdraw his claims for increased ratings for his cervical spine disability and right shoulder disability, for increased initial ratings for his right and left radiculopathy, and for service connection of Chiari malformation.  Since then, his hearing has been transcribed, and it contains his name, claim number, and statement withdrawing those appeals.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent initial rating for generalized anxiety disorder are met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.400(o), 4.3, 4.7, 4.130, Diagnostic Code 9413 (2016).

2.  The criteria for a TDIU are met effective from March 29, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2016).

3.  The criteria are met for SMC starting from March 29, 2011.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2016).

4.  The criteria are met for a withdrawal of his claims for increased ratings for his cervical spine disability and right shoulder disability, for increased initial ratings for his right and left radiculopathy, and for service connection of Chiari malformation.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating for generalized anxiety disorder 

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Indeed, the Veteran's generalized anxiety disorder is currently staged, rated at 30 percent disabling from March 19, 2011, to October 17, 2013, and at 50 percent disabling from October 18, 2013, to August 20, 2015, and at 70 percent from August 21, 2015, onward.  He argues that his symptoms have been consistent throughout the appeal period, and that his initial rating should be 70 percent.

The criteria for evaluating generalized anxiety disorder are found at 38 C.F.R. § 4.130, DC 9413.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed above serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. See 38 C.F.R. § 4.126(a).

After review of the evidence, the Board finds that 70 percent is the appropriate rating for the Veteran's generalized anxiety disorder, for the entire period on appeal.  He has occupational and social impairment with deficiencies in most areas due to isolative behavior, sleeping troubles, irritability, panic attacks, frequent worrying, and mood swings.  38 C.F.R. § 4.130.  

Indeed, the record shows the Veteran has very frequent panic attacks, which leads to isolating behavior.  He generally has difficulty bringing himself to leave the house or attend family functions, which negatively impacted his family relationships.  He also reported not trusting his wife, and thinking she was having an affair.  He is irritable with the children.  He and his wife separated for most of 2011.  They attempted to reconcile, but his depression continued to prevent him from having active relationship with the family.  They are currently in the midst of a divorce, which is reportedly very contentious.   He also has limited social relationships, and has lost interest in activities that he used to do with friends, such as hunting.  His physicians have found him unable to establish and maintain effective relationships.

Further, although he was working a full-time job, he was fortunate enough to find a position in October 2011 that allowed him to work from home and essentially set his own hours, and did not require him to have face-to-face meetings.  He reported that he often had difficulty fulfilling his duties, despite these accommodations.  

He is shown to have impaired judgment, and uses alcohol to relax and to help get to sleep.  The record shows that he is irritable and shows impaired impulse control, reacting physically when upset.  He has trouble concentrating and is distracted easily.  

The Board does not find that his generalized anxiety disorder results in total occupational and social impairment, or that a 100 percent rating is warranted.  Id.  Although the record shows that he has mood swings and irritability, and has reacted physically when upset, there is no indication that he was ever subject to disciplinary action at his job or that he has reacted violently or ever had trouble with the law due to his symptoms.  The VA examinations show that he is consistently oriented to person, time, and place.  His thoughts are organized and coherent, although he has some problems with distractions.  He has found to be able to handle his own funds.  He takes care of his activities of daily living.  In sum, although he has severe symptoms, the Board does not find they are totally disabling or a near approximation of that level of severity.

The Board does not find that referral for extraschedular consideration is warranted, as his symptoms are contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App, 111 (2008).  His symptoms are rated based on the extent of social and occupational impairment they cause.  The symptoms that are listed under the criteria applicable to DC 9413 serve as mere examples of the type and degree of the symptoms, and their effects, which would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  Thus, all of his symptoms are contemplated by the Rating Schedule, and were taken into consideration when assigning a 70 percent rating.  There is also no indication that his PTSD combines with any of his other service connected disabilities to create an unusual disability picture or additional, uncompensated, symptoms.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has two or more disabilities, there shall be one disability rated as 40 percent disabling or more, with sufficient additional to bring the combined rating to 70 percent or more.  Id.  Here, he meets the schedular requirements for a TDIU starting from March 29, 2011, when his combined rating amounted to 90 percent (generalized anxiety disorder rated at 70 percent; bilateral upper extremity radiculopathy and right shoulder tendonitis with a combined rating, plus bilateral factor, of 56 percent; cervical spine degenerative disease rated 20 percent).  See 38 C.F.R. §§ 4.25, 4.26.

The Veteran was employed during part of this time frame.  In March 2011, he left a position as a service coordinator for a healthcare provider, which he had worked at for a little more than a year.  It took him longer than six months to find another position, which he did in October 2011, as an employment counselor at a local government agency.  The record shows that he was given substantial accommodations by this employer so that he could work with his anxiety symptoms.  Specifically, he was able to work from home and essentially keep his own hours.  His employer did not require him to attend meetings and he was not ever required to report to a supervisor.  Instead, he could conduct almost all business over the phone or via the internet.  He reported that he still had difficulty completing his duties due to his psychological symptoms, and was eventually asked to retire because he was not completing his work assignments.  

A TDIU may nonetheless be granted when the record shows employment if that employment is marginal.  Marginal employment is not considered substantially gainful employment, and is deemed to exist when a veteran's annual income does not exceed the poverty threshold for one person, as established by the U.S. Department of Commerce, Bureau of the Census.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop. 
38 C.F.R. § 4.16(a).  Whether a veteran is capable of more than marginal employment must be considered.  Ortiz-Valles v. McDonald, 28 Vet. App. 65 (2016).

Here, the Veteran does not allege that his salary was so low so as to fall below the poverty threshold.  He also does not allege working in a sheltered workshop.  The Board notes that the term "sheltered workshop" is not defined in the regulations, but the Department of Labor uses the term to mean a place that has historically provided rehabilitation services, day treatment, training, and/or employment opportunities to individuals with disabilities.  Sheltered Workshop, Department of Labor, Wage & Hour Division, Field Operations Handbook, available at http://www.dol.gov/whd/FOH/ch64/64k00.htm (last accessed 3/2/2017).  Based on this definition, it does not appear that the Veteran's position qualified as a sheltered workshop.  There is no indication that the accommodations provided were part of a program of rehabilitation services or training, although the Veteran felt that they were more willing to work with his limitations because that was a position that actually provided such services and training and assistance.  

The accommodations provided are relevant to the inquiry, insofar as they raise the issue of whether he would be able to find similarly situated employment that was also substantially gainful (or, not marginal).  As mentioned, the Veteran was not required to keep specific hours, report to an office, attend meetings, or have frequent interaction with people.  The Board finds that, under these work requirements, it is highly likely that the Veteran would be limited to marginal employment if he had not been fortunate enough to find such a flexible employer during that time frame.  Accordingly, a TDIU is granted, starting from March 29, 2011, the effective date he met the schedular requirements, and the start of his unemployment prior to his final employment.  The Board bases this TDIU solely on his generalized anxiety disorder.

Special Monthly Compensation (SMC)

SMC is "special" monthly compensation in addition to that which the Veteran otherwise receives for his service-connected disability or disabilities. 

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114.  

SMC is payable at the housebound (HB) rate where the Veteran has a single 
service-connected disability rated as 100-percent disabling and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently HB by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

As of this decision, the Veteran's generalized anxiety disorder is rated at 70 percent and is the sole basis of a TDIU, effective from March 29, 2011.  As of that date, he had additional service-connected disabilities whose combined rating exceeded 60 percent.  He is therefore entitled to SMC retroactively effective from March 29, 2011.

Withdrawal of claims

Pursuant to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing and must include the name of the claimant, the claim number, and a statement that the appeal is being withdrawn.  The statement must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  

At the November 2016 hearing, the Veteran expressed his wish to withdraw his claims for service connection for Chiari malformation, for higher ratings for a cervical spine disability and a right shoulder disability, and for higher initial ratings for right and left radiculopathy.  The hearing has been transcribed, which complies with the requirements of Section 20.204(b).  As the Board had not yet issued a decision concerning these claims upon receipt of the transcribed statement, the criteria are met for withdrawal of the appeals.  See id.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  
38 U.S.C.A. § 7105(d).  Accordingly, further action by the Board concerning these claims is unwarranted, and the appeals are dismissed.  Id. 


ORDER

An initial 70 percent rating is granted for generalized anxiety disorder, effective from March 29, 2011.

A TDIU is granted, effective from March 29, 2011.

SMC at the housebound rate is granted starting from March 29, 2011.

The claim of entitlement to service connection for Chiari malformation is dismissed.

The claims of entitlement to higher ratings for cervical spine degenerative disc disease and for right shoulder tendonitis are dismissed.

The claims of entitlement to higher initial ratings for right and left upper extremity radiculopathy are dismissed.


REMAND

In regard to entitlement to a higher rating for headaches, this claim was appealed in April 2013.  In January 2016, the rating assigned to his headaches was increased, but not for the entire period on appeal.  This claim is therefore still pending.  Accordingly, the issue of the rating assigned to his headaches must be remanded so that a statement of the case (SOC) may be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC) to the Veteran, with a copy to his representative, addressing the Veteran's claim for a higher rating for his service-connected headaches.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  38 C.F.R. § 20.302(b) (2016).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


